Per Curiam.
Relator has- filed a petition for an alternative writ of mandate directed to the respondents to require the latter to order the Clerk of the Marion Circuit Court and ex officio Clerk of the Criminal Court of Marion County, Division 2, to prepare a complete record of Causes numbered Cr. 15783, 15784, 15785 and 15786, and by order direct the official Court Reporter to prepare a transcript of all of the evidence submitted at the hearing of said above numbered causes, which were consolidated and all tried at the said time on January 10, 1956, and to further order that the costs of same be paid out of the public funds of Marion County, Indiana.
In support of his petition, relator asserts that he has no money or means with which to pay for an attorney to represent him on said appeal and no money or means with which to pay the costs of a bill of exceptions and record in said four causes.
The cause was submitted to the respondent court on February 17, 1956, at which time the evidence was heard on the petition. The petition was thereafter denied.
*449*448The relator has failed to provide the court with a bill of exceptions containing the evidence submitted at said *449proceedings. Therefore, no issue is presented by relator’s petition for consideration by this court. Rule 2-35.
However, respondents have elected to submit the issue on its merits and filed the omitted bill of exceptions as a part of their return to the alternative writ of mandate. The court will follow the will’ of the parties and consider the case on its merits. The pertinent evidence relative to relator’s right to appeal “in forma pauperis” is as follows:
“Q. You married?
“A. No sir.
“Q. You’re just penniless?
“A. That’s right.
“Q. You have no money in a savings account or anything like that?
“A. No sir.
“Q. How old are you ?
“A. 19.
“Q. How long have you been working ?
“A. Since I was about 16.
“Q. Where do you live?
“A. 1114 Bates.
“Q. What do you make a week when you work ?
“A. I clear $46.40.
“Mr. Maholm (attorney for relator) : 'He has a job waiting for him.’
“Q. $46.40? It doesn’t cost you much to live, does it?
“A. No.”
The evidence does not sustain the allegation that relator had no money or means with which to pay the costs *450of this appeal. It does not exclude the possibility that he could borrow the money or that he could pay these costs as they accrued out of his future earnings without unreasonable hardship to himself or persons dependent upon him for support.
Therefore, the alternative writ of mandate heretofore issued is withdrawn.
Note. — Reported in 134 N. E. 2d 221.